331 S.W.3d 355 (2011)
Janet B. POTTS, Appellant,
v.
J & B FOODS OF SIKESTON, INC., and Division of Employment Security, Respondents.
No. ED 94887.
Missouri Court of Appeals, Eastern District, Division Five.
February 15, 2011.
Ronald S. Ribaudo, St. Charles, MO, for appellant.
J & B Foods of Sikeston, Inc., Sikeston, MO, pro se.
Ninion S. Riley (Div. of Employment Security), Jefferson City, MO, for respondents.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Janet Potts (Claimant) appeals from the order of the Labor and Industrial Relations Commission (Commission) denying her claim for unemployment benefits. Claimant argues the Commission erred because: (1) the Division of Employment Security lacked the jurisdiction and authority to consider the untimely protest filed by Claimant's employer; and (2) Claimant did not commit misconduct connected with her work.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).